DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No.  17/012171 (reference application).
 	Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter except: 
3 or more and an area of 25 angstrom2 or more in the height direction with respect to a long side defined by a monofunctional.
However, Co-pending application discloses exactly same monomer A as applicants disclose in their own specification. The volume and area is property of the material, which constant to the material. Therefore, the monomer A discloses by the Co-pending application obviously have a volume of 260 angstrom3 or more and an area of 25 angstrom2 or more in the height direction with respect to a long side defined by a monofunctional.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umebayashi (# WO 2017/104845) for English translation Examiner used Umebayashi (# US 2018/0282559).
Umebayashi discloses:
1. An ink set (see Abstract) of radiation-curable ink jet compositions each comprising a polymerizable compound component, wherein 
the ink set includes a color ink ([0167]-[0181]) and a clear ink as the radiation-curable ink jet compositions ([0228]-[0246]); 
the polymerizable compound ([0232]-[0245]) component contained in the clear ink includes a monomer A ([0235]), and a content of the monomer A contained in the clear ink is 80 mass % or more based on the total amount of the polymerizable compound component (50% or higher; [0242]). 
Umebayashi explicitly did not discloses:
1. A monomer A having a volume of 260 angstrom3 or more and an area of 25 angstrom2 or more in the height direction with respect to a long side defined by a van-der-Waals radius.
5. The ink set according to claim 1, wherein when mass ratios of contents of the respective polymerizable compounds contained in the clear ink are weighted, a weighted average of glass transition temperatures of homopolymers of the respective polymerizable compounds is 48 °C or more. 
However, Umebayashi discloses exactly same monomer A and polymerizable compound as applicant discloses in their own specification. The volume, area and glass 3 or more and an area of 25 angstrom2 or more in the height direction with respect to a long side defined by a van-der-Waals radius; and a weighted average of glass transition temperatures of homopolymers of the respective polymerizable compounds is 48 °C or more. 

2. The ink set according to claim 1, wherein the polymerizable compound component contained in the clear ink includes a monofunctional monomer component ([0249]); and a content of the monofunctional monomer component contained in the clear ink is 85 mass % or more based on the total amount of the polymerizable compound component contained in the clear ink (50% or higher; [0242]). 
3. The ink set according to claim 1, wherein the polymerizable compound component contained in the clear ink includes a monofunctional monomer component ([0249]); and when the monomer A included in the monofunctional monomer component is referred to as monomer A1, a content of the monomer A1 in the clear ink is 85 mass % or more (50% or higher; [0242]) based on the total amount of the monofunctional monomer component ([0232]-[0259]). 
4. The ink set according to claim 1, wherein the polymerizable compound component contained in the clear ink includes a multifunctional monomer component; and a content of multifunctional monomer component contained in the clear ink is 0.01 to 15 mass % based on the total amount of the polymerizable compound component contained in the clear ink (see Examples). 

7. The ink set according to claim 1, wherein the polymerizable compound component contained in the color ink includes a monofunctional monomer component ([0208]-[0215]); and a content of the monofunctional monomer component contained in the color ink is 85 mass % or more based on the total amount of the polymerizable compound component contained in the color ink (see Examples). 
8. An ink jet method using the ink set ([0042]-[0166]) according to claim 1, the method comprising: a first discharging step of discharging the color ink with a liquid jet head to adhere the color ink to a recording medium (element: 110, figure: 3) ; a first curing step of irradiating the color ink adhered to the recording medium with radioactive rays (element: 111, figure: 3; infrared heater [0305]); a second discharging step of discharging the clear ink with a liquid jet head to adhere the clear ink to at least a part of the color ink-adhered region of the recording medium (element: 112, figure: 3); and a second curing step of irradiating the clear ink adhered to the recording medium with radioactive rays (element: 113, 114, figure: 3). 
9. The ink jet method according to claim 8, the method further comprising: a leveling step of leaving the recording medium to which the clear ink adhered to stand after the second discharging step and before the second curing step (figure: 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Nakano et al. (# US 2008/0125511) discloses an ink set comprising a plurality of ink compositions including: an ink composition A containing at least a polymerizable compound and a photopolymerization initiator; and an ink composition B containing at least a polymerizable group, wherein each ink composition is not curable by itself (see Abstract).
(2) Aoyama et al. (# US 2011/0234680) discloses a first ink composition containing a colorant, a photopolymerizable compound, and a photopolymerization initiator is ejected from a recording head onto a recording medium; light is emitted from a light source to the first ink composition that has adhered to the recording medium with the result that the first ink composition is cured at a cure rate that is in the range from 70 to 95%; a second ink composition containing a colorant, a photopolymerizable compound, and a photopolymerization initiator is ejected from a recording head to the first ink composition that has been cured on the recording medium; and light is emitted from a light source to the second ink composition (see Abstract).
(3) Oyanagi et al. (# US 2008/0146689) discloses a two-part curable ink composition set includes an ink composition A which contains at least a photopolymerization initiator and a polymerizable compound and which does not contain a coloring material, and an ink composition B which contains at least a coloring material and a polymerizable compound and which does not contain a photopolymerization initiator, wherein either one or each of the ink composition A and 
(4) Umebayashi ( # US 2008/0180503) discloses an ink set for inkjet recording is provided that includes at least a colored liquid composition comprising at least a radically polymerizable compound, a photopolymerization initiator, and a colorant, and an undercoat liquid composition comprising at least a radically polymerizable compound and a photopolymerization initiator, the colored liquid composition comprising as the photopolymerization initiator at least one type of .alpha.-aminoacetophenone compound, and the undercoat liquid composition comprising as the photopolymerization initiator at least one type of compound selected from the group consisting of an acylphosphine oxide compound, an .alpha.-hydroxyacetophenone compound, and an oxime ester compound (see Abstract).
(5) Umebayashi (# US 2015/0353751) discloses an inkjet ink composition of the present invention that includes (Component A) N-vinylcaprolactam, (Component B) a monofunctional acrylate having an aromatic ring, (Component C) a monofunctional acrylate having an aliphatic hydrocarbon ring, (Component D) a polyether-modified silicone compound having a (meth)acrylate group, (Component E) an acrylic resin having a glass transition temperature (Tg) of 20.degree. C. to 100.degree. C., (Component F) a pigment, and (Component G) a photopolymerization initiator, wherein the total content of Component A to Component C is at least 90 mass % of the total mass of polymerizable compounds, excluding Component D, in the ink composition, and a content of Component E is 1 to 8 mass % relative to the total mass of the ink composition (see Abstract). 

(6) Ishimoto et al. (# US 2004/0032473) discloses an ink jet recording method and ink set with which recorded material with excellent gloss and greatly reduced gloss unevenness can be easily obtained without higher costs being entailed, the ink jet recording apparatus having to be modified or made larger, etc., and to provide an ink jet recording method with which a high-quality image can be obtained with a low gloss ratio (maximum value/minimum value) dependent on duty, as well as recorded material produced by this method. The present invention provides an ink jet recording method, in which a pigment ink composition and a clear ink composition containing a resin component are discharged to record information on a recording medium, wherein the discharge amount of the pigment ink composition and/or the discharge amount of the clear ink composition is adjusted so that the gloss will be substantially uniform over the entire recording surface of the recording medium after recording (see Abstract).
(7) Hirose et al. (# US 2017/0158890) discloses an UV-LED curable clear ink composition for ink jet printing including 44 to 80% by mass of a photo-polymerizable mono-functional monomer, 15 to 50% by mass of a photo-polymerizable poly-functional monomer and 5 to 15% by mass of an acylphosphine photo-polymerization initiator, and having a viscosity at 25.degree. C. of 1 to 50 mPas, wherein the photo-polymerizable mono-functional monomer and the photo-polymerizable poly-functional monomer include a photo-polymerizable monomer having at least one of functional groups including an amide group and an amino group, and the photo-polymerizable monomer is contained in an amount of 5 to 20% by mass based on a total amount of photo-


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853